448 F.2d 774
UNITED STATES of America, Appellee,v.James FOYE, Appellant.
No. 1102, Docket 71-1220.
United States Court of Appeals,Second Circuit.
Argued Aug. 13, 1971.Decided Sept. 21, 1971.

Louis R. Rosenthal, Brooklyn, N. Y., for defendant-appellant.
David G. Trager, Asst. U. S. Atty.  (Robert A. Morse, U. S. Atty. for Eastern District of New York, Peter R. Schlam, Asst. U. S. Atty., on the brief), for plaintiff-appellee.
Before FEINBERG, MULLIGAN and TIMBERS, Circuit Judges.
PER CURIAM:


1
After a trial before a jury in the United States District Court for the Eastern District of New York, Leo F. Rayfiel, J., James Foye appeals from a conviction of the crime of bank robbery in violation of 18 U.S.C. Secs. 2113(a), (d) and 2, for which he received a sentence of 15 years.  The appeal raises only the issue whether Foye's oral statements were improperly admitted against him.  Appellant argues that he was not afforded "appropriate safeguards to insure that all statements made were the product of free choice."  However, it is quite clear that he was fully advised of his constitutional rights before he made the statements to which he objects.  We would have affirmed from the bench were it not for the fact that the minutes of the pretrial suppression hearing were unaccountably never transcribed.  Now that we have received the minutes, our earlier impression based upon what we had been told they contained is only confirmed.


2
Judgment affirmed.